EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with JOEL D. BRADLEY on 3/19/2021.
The application has been amended as follows:
Non-elected claims (previously withdrawn) 1-14 are canceled.
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record (i.e. CHANG and JEFFERIES) as explained in office action mailed on 10/14/2020 discloses the claimed invention of claim 15, particularly a method, comprising: 
enrolling a user by: 
storing a payment method or financial information for the user;
generating an authentication identifier for the user; 
storing low-fidelity or publically available biometric data for the user; and 
receiving, by a second server, a mobility service request from a mobile device of the user, the request including a user account identifier, the mobile service request being associated with a vehicle; and 
delivering a mobility service by: 
identifying, by the second server and based on the user account identifier, a first authentication identifier.
However, the prior art clearly fails to show:
authenticating, by a first server, scanned biometric data associated with the user; 
generating, by the first server, a second authentication identifier after authenticating the scanned biometric data; 
receiving, by the second server and from the first server, the second authentication identifier; 
determining, based on a comparison between the first authentication identifier and the second authentication identifier, that first authentication identifier and second authentication identifier match; and 
sending, based on the determination that the first authentication identifier and second authentication identifier match, an access token to the mobile device, the access token granting access to the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


CARLOS E. GARCIA
Primary Examiner
Art Unit 2688


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        3/19/2021